DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 6, 9, 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al. (Shuihai Hu, Yibo Zhu, Peng Cheng, Chuanxiong Guo, Kun Tan, Jitendra Padhye, Kai Chen, Tagger: Practical PFC Deadlock Prevention in Data Center Networks, pages 451-463, 15 December 2017) in view of Lopez, et al. (P. Lopez, J. M. Martınez, J. Duato, A Very Efficient Distributed Deadlock Detection Mechanism for Wormhole Networks, pages 1-10, 1997) and Huston, et al. (US Pre Grant Publication No. 2018/0077110 A1). 

Regarding claims 1 and 9, Hu discloses a method for locating a cause of a network anomaly, wherein the method comprises and a network device, wherein the network device is configured to determine/determining a priority traffic control (PFC) deadlock occurs in the network device, wherein both an egress port and an ingress port of the abnormal data flow are uplink ports of the network device. (The system of Hu discloses a PFC deadlock can occur based on cyclic buffer dependencies in the network device [page 451, section 1, first through fourth paragraph] the deadlock can occur at a network device where both an input and an output of a deadlocked/anomalous flow [i.e. abnormal flow] are to an uplink port of a network device [fig. 3, flow 1 at L3 is deadlocked and is received from S1 
Hu fails to disclose locating a root cause of a network anomaly, wherein the method comprises determining an abnormal data flow in a first egress port queue in a network device when a deadlock occurs in the first egress port queue. In the same field of endeavor, Lopez discloses locating a root cause of a network anomaly, wherein the method comprises determining an abnormal data flow in a first egress port queue in a network device when a deadlock occurs in the first egress port queue (Lopez discloses that the system monitors physical output channels and determines if a particular physical output and the associated queues and flows are deadlocked by determining it has been idle for the deadlock threshold [page 5, left column third and fourth full paragraph]. In the case a deadlock situation is detected, the switch determines which input flow/flit is an abnormal flow that is the root cause of the deadlock [pages 5-6, page 5, left column third paragraph of page 5 to page 6, left column second full paragraph].)
Therefore, since Lopez discloses abnormal flow detection, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the abnormal flow detection of Lopez with the system of Hu by determining which flows are abnormal/blocking flows using the techniques of Lopez, such as the abnormal/blocked/blocking data flow of Hu. The motive to combine is to allow detection of an abnormal flow. 
Hu as modified by Lopez fails to disclose sending anomaly information to a network management device, wherein the anomaly information comprises an identifier of the abnormal data flow. In the same field of endeavor, Huston discloses sending anomaly information to a network management device, wherein the anomaly information comprises an identifier of the abnormal data flow. (Note that the broadest reasonable interpretation of sending anomaly information does not require that the sending of the anomaly information is triggered by the detection of the anomaly, rather Hudson discloses transmitting flow identifier information such IP address, exc. of a flow [paragraph 0003] to a network monitor/manager [paragraphs 0034 – network monitor manages network policy compliance and security issues]. The transmitted flow identifier information may be displayed to a network administrator [note it is inherently required that the information is transmitted to the display to be shown] [paragraphs 0058-0063 – flow reports identifying the flows are displayed to the user].)
Therefore, since Hudson discloses flow reporting including flow identifier, output port [i.e. the port with the egress queue] and displaying the flow identifier, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the flow reporting of Hudson in the system of Hu as modified by Lopez by reporting all flow information, including the abnormal data flow containing information [i.e. anomaly information] and the associated flow identifiers to a network management device where the network management device which sends the flow information to a display for viewing by an administrator when requested by the administrator. The motive to combine is to allow for flow monitoring in the network. 
For claim 9, Hu as modified by Lopez and Hudson fails to disclose a processor and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the network device to perform its functions. However, it is officially noted that the use of a processor and memory bearing instructions was well known in the art before the effective filing date of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to use a processor and memory to carry out the functions of Hu as modified by Lopez and Hudson. The motive to combine is to use a low cost microprocessor to implement the network device. 
Regarding claims 6 and 14, Hu discloses a priority traffic control (PFC) deadlock occurs in a first egress port queue, wherein both an egress port and an ingress port of an abnormal data flow are uplink ports of the network device. (The system of Hu discloses a PFC deadlock can occur based on cyclic buffer dependencies in the network device [page 451, section 1, first through fourth paragraph] the deadlock can occur at a network device where both an input and an output of a deadlocked/anomalous flow [i.e. abnormal flow] are to an uplink port of a network device [fig. 3, flow 1 at L3 is deadlocked and is received from S1 via an uplink ingress port and L3 exits L3 at the uplink egress port; see also discussion in 4.2 of page 454].)
Hu fails to disclose an abnormal data flow is when a deadlock occurs where the abnormal data flow is in a first egress port queue in the network device. In the same field of endeavor, Lopez discloses an abnormal data flow when a deadlock occurs where the abnormal data flow is in a first egress port queue in the network device (Lopez discloses that the system monitors physical output channels and determines if a particular physical output and the associated queues and flows are deadlocked by determining it has been idle for the deadlock threshold [page 5, left column third and fourth full paragraph]. In the case a deadlock situation is detected, the switch determines which input flow/flit is an abnormal flow that is the root cause of the deadlock at the output queue [pages 5-6, page 5, left column third paragraph of page 5 to page 6, left column second full paragraph].)
Therefore, since Lopez discloses abnormal flow detection, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the abnormal flow detection of Lopez with the system of Hu by determining which flows are abnormal/blocking flows at the egress queue of the output port using the techniques of Lopez, such as the abnormal/blocked/blocking data flow of Hu. The motive to combine is to allow detection of an abnormal flow. 
Hu as modified by Lopez fails to disclose a network management device, comprising a processor and a memory coupled to the processor and storing instructions that, when executed by the processor, Huston discloses disclose a network management device, comprising a processor and a memory coupled to the processor and storing instructions that, when executed by the processor, cause the network management device to be configured to or a method for locating a root cause of a network anomaly, comprising receive/receiving anomaly information from a network device, wherein the anomaly information comprises a first identifier of an abnormal data flow or transmitting the first identifier to a display device (The system of Hudson discloses transmitting flow identifier information such IP address, exc. of a flow [paragraph 0003] to a network monitor/manager, which receives it [paragraphs 0034 – network monitor manages network policy compliance and security issues]. The transmitted/recieved flow identifier information may be displayed to a network administrator [note it is inherently required that the information is transmitted to the display to be shown] [paragraphs 0058-0063 – flow reports identifying the flows are displayed to the user]. The network management device can include a processor and memory [paragraphs 0016-0017] and is a server, as it serves flow information [paragparh 0049-0050].)
Therefore, since Hudson discloses flow reporting and receiving including flow identifier, output port [i.e. the port with the egress queue] and displaying the flow identifier, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to implement the flow reporting of Hudson in the system of Hu as modified by Lopez by reporting all flow information, including the abnormal data flow containing information [i.e. anomaly information] and the associated flow identifiers to a network management device operating using a processor and memory as a server, which receives it, where the network management device then sends the flow identification information to a display for viewing by an administrator when requested by the administrator. The motive to 
Regarding claim 20, Hu as modified by Lopez and Hudson discloses the network management device is a server (see the combination with Hudson in claim 14, supra.).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hu, et al. (Shuihai Hu, Yibo Zhu, Peng Cheng, Chuanxiong Guo, Kun Tan, Jitendra Padhye, Kai Chen, Tagger: Practical PFC Deadlock Prevention in Data Center Networks, pages 451-463, 15 December 2017), Lopez, et al. (P. Lopez, J. M. Martınez, J. Duato, A Very Efficient Distributed Deadlock Detection Mechanism for Wormhole Networks, pages 1-10, 1997) and Huston, et al. (US Pre Grant Publication No. 2018/0077110 A1) as applied to claim 9 and further in view of Comay, et al. (US Pre Grant Publication No. 2018/0176210 A1).

Regarding claim 19, Hu as modified by Lopez and Hudson fails to disclose an access control list is preconfigured. In the same field of endeavor, Comay discloses an access control list is preconfigured. (Comay discloses a switch with a preconfigured access control list [paragraph 0021].)
	Therefore, since Comay discloses preconfigured ACLs, it would have been obvious to a person or ordinary skill in the art before the effective filing date of the invention to combine the ACHs of Comay with the system of Hu as modified by Lopez and Hudson pre-configuring access control lists on the switch/network device. The motive to combine is to restrict network access to certain network resources to improve security. 



Allowable Subject Matter

Claims 2-5, 7-8, 10-13 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claims 2 and 10, the prior art fails to teach, suggest or disclose generating an access control list when the PFC deadlock occurs breaking the deadlock in the first egress port queue and further determining the abnormal data flow based on the access control list. That is, the closest prior art of Hu and Lopez fails to disclose any use of any access control list let alone the use of an access control list to determine the abnormal data flow. Furthermore, no other art teaching this limitation could be located.
Regarding claims 3 and 11, the claims depend from claims 2 and 10 and are allowable for at least the reasons stated with respect to those claims, supra. 
Regarding claims 4 and 12, the prior art fails to teach, suggest or disclose determining that the PFC deadlock occurs in the first egress port queue when a quantity of packets from the first egress port queue in a preset time period is 0 and the first egress port queue receives a PFC frame in the preset time period. That is, the closest prior art of Lopez discloses determining a deadlock when the egress queue/port sends no packets for a threshold period of time (page 5, left column third and fourth full paragraph) but does not disclose that the determination of deadlock occurs when the first egress port queue receives a PFC frame in the preset time period (in fact it does not disclose PFC frames at all). 
Regarding claims 5 and 13, the prior art fails to teach, suggest or disclose discloses the anomaly information further comprises an identifier of a port in which the first egress port queue is located. That is, the closest prior art of Huston discloses flow information includes tracking port information, (paragraph 0003) but it is not clear what port information is tracked (it seems this is probably the ingress and egress ports of the network itself or the source and destination and not the network device’s egress port used to transmit the flow). Huston further fails to disclose including an identifier of the network device in the anomaly information. Although including port information for a flow through a switch/router and the router information in a report is known in the art, given the number and type of combinations already made the further combination of an additional reference for the port information and a further for the identifier information was deemed beyond the skill of a person of ordinary skill in the art given the number and type of combinations already made. Therefore, the prior art fails to teach suggest or disclose all elements of claims 5 and 13.
Regarding claims 7 and 15, the prior art fails to teach, suggest or disclose obtaining, when anomaly information sent by a plurality of network devices is received, a plurality of target network devices that form a PFC deadlock loop based on identifiers of the network devices and a fourth identifier of a location of a port of an egress port queue that has a PFC deadlock in each of the network devices and transmitting a plurality of identifiers of the target network devices to the display device. That is, the closest prior art of Huston discloses displaying flow information which would include an identifier of the anomolous flow. However, since Huston is related to the general display of flow information, it does not further disclose obtaining devices the form a PFC deadlock loop and an egress port and sending the devices to a display. Furthermore, no other art teaching this element could be located. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 8 and 16, the claims depend from claims 7 and 15 and are allowable for at least the reasons stated with respect to those claims, supra. 
Regarding claims 17 and 18, the prior art fails to teach, suggest or disclose detecting a throughput of the egress port queue to determine whether a PFC frame is received. That is, the closest prior art of Lopez discloses tracking overall transmission rate of an output port with egress queues, but fails to disclose tracking individual queues, let alone tracking the queue throughput to determine if a PFC frame is received. Furthermore, no other art teaching this element could be located. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

a. Hu II, et al. (Shuihai Hu, Yibo Zhu, Peng Cheng, Chuanxiong Guo, Kun Tan, Jitendra Padhye and Kai Chen, Deadlocks in Datacenter Networks: Why Do They Form, and How to Avoid Them, pages 1-7, 2016) – disclosing PFC deadlocks

b. Guo, et al. (Chuanxiong Guo, Haitao Wu, Zhong Deng, Gaurav Soni, Jianxi Ye, Jitendra Padhye, Marina Lipshteyn, RDMA over Commodity Ethernet at Scale, pages 1-14, 2016)- disclosing PFC deadlocks.

c. Carter, et al. (US Pre Grant Publication No. 2014/0204738) – disclosing deadlock avoidance


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466